DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 9-30) in the reply filed on February 2, 2021, is acknowledged.  The traversal is on the ground(s) that: On page 2 of the Office Action, the Examiner specifically alleges that the product is not required to be made by applying a stimulus to a shrinkable sleeve. However, claim 9 recites that the shrinkable sleeve is in a permanently shrunken state, i.e., as a permanently shrunken (shrinkable) sleeve. To be a permanently shrunken shrinkable sleeve, it is of course necessary to have shrunk the sleeve, which requires an application of a stimulus for reducing the diameter of the sleeve. In claim 9, the shrinking process itself is not a limitation of the device claim. Rather, just the object resulting from a shrinking process, namely the "permanently shrunken sleeve," is a positive limitation of the claim.Serial No. 16/364,344 Page 8 of 11 The Examiner further alleges that the device of claim 9 could also be made by simply mounting the sleeve on the object. Applicant disagrees. Simply mounting the permanently shrunken sleeve onto the object is not possible. First, the inner diameter of the permanently shrunken sleeve will not be exactly the outer diameter of the object if the sleeve is shrunken without being mounted on the object, as it is the technical nature of a suitable shrinkable sleeve to shrink to a diameter that is smaller than the object it is made for. Second, even if it was possible to shrink the shrinkable sleeve exactly to the outer diameter of the object, e.g., by . 
	This is not found persuasive because Invention I, as the product, does not recite “applying a stimulus to the shrinkable sleeve to reduce the shrinkable sleeve to a second diameter”, as required of Invention II (claims 31 and 32), as the process of making. Applicant acknowledges that “In claim 9, the shrinking process itself is not a limitation of the device claim.” (Remarks, page 8), which distinguishes Invention I from Invention II. 
	Invention I, as the product, can be made by simply mounting the sleeve on the object, wherein the sleeve inner diameter and the object outer diameter are the same, which does not require applying a stimulus to the shrinkable sleeve to reduce the shrinkable sleeve to a second diameter”, as required of Invention II. Applicant argues features which are not claimed, thus not 
	And Inventions I and II have acquired a separate status in the art in view of their different classification (Invention I classified in A61M 5/3129, and Invention II classified in B29C 65/66). And Inventions I and II have acquired a separate status in the art in view of their recognized divergent subject matter (Invention I requiring “a permanently shrunken sleeve tightly enwrapping the object” and “at least one of the first antenna and the second antenna is integrated into a wall of one of the syringe, the cartridge, a shrinkable sleeve and the housing”, and Invention II requiring “applying a stimulus to the shrinkable sleeve to reduce the shrinkable sleeve to a second diameter”). Said different classification and recognized divergent subject matter amounting to a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of medication device Species I (Figures 1 and 3) and stimulus Species I (heat stimulus) in the reply filed on February 2, 2021, is acknowledged.

Acknowledgments
In the reply, Applicant amended claims 9, 25, and 30.
Applicant cancelled claim 15.
Currently, claims 9-14 and 16-30 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/524,686, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 9: wherein the shrinkable sleeve is a permanently shrunken sleeve tightly enwrapping the object
Claim 16: wherein the permanently shrunken sleeve includes a material designed to shrink in response to application of a stimulus
Claim 18: wherein the permanently shrunken sleeve rests firmly on an outer surface of the object
Claim 25: wherein the shrinkable sleeve is a permanently shrunken sleeve mounting the at least one of the first antenna and the second antenna on one of the cartridge or the syringe and the housing
Claim 26: wherein the shrinkable sleeve is a permanently shrunken sleeve
Claim 27: wherein the permanently shrunken sleeve tightly enwraps one of the cartridge or the syringe and the housing
Claim 28: wherein the permanently shrunken sleeve includes a material designed to shrink in response to application of a stimulus
Claim 29: wherein the permanently shrunken sleeve is configured to comprise a first radius in a first state and to comprise a second radius in a second state wherein the first radius is larger than the second radius
Claim 30: wherein the shrinkable sleeve is a permanently shrunken sleeve integrating the at least one of the first antenna and the second antenna into one of the cartridge, the syringe, or the housing, wherein the permanently shrunken sleeve rests firmly on an outer surface of the cartridge, the syringe, or the housing

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of DE 10 2014 223 693.2 has been filed in parent Application No. 15/524,686, filed on May 5, 2017.

Information Disclosure Statement
The information disclosure statement filed September 4, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-
An English translation of WO 2006/054651 has been provided; however, a copy of WO 2006/054651 itself has not been provided
An English translation of JP 2012-500094 has been provided; however, a copy of JP 2012-500094 itself has not been provided
An English translation of JP 2006-327637 has been provided; however, a copy of JP 2006-327637 itself has not been provided
An English translation of JP 2011-521744 has been provided; however, a copy of JP 2011-521744 itself has not been provided

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the medication device is a pen” (claims 12 and 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The abstract of the disclosure is objected to because:
In the first sentence, the first recitation of the term “syringe” should be changed to “a syringe”
In the first sentence, the term “contains” should be changed to “containing”
In the first sentence, the second, third, and fourth recitations of the term “syringe” should be changed to “the syringe”
In the first sentence the term “a second antenna)” should be changed to “a second antenna”
In the first sentence, the term “the RFID chip” should be changed to “the at least one RFID chip”
In the first sentence, the term “housing” should be changed to “the housing”
In the first sentence, the term “the RFID readout unit” should be changed to “the at least one RFID readout unit”
In the first sentence, the term “cartridge” should be changed to “the cartridge”
In the second sentence, the term “the RFID chip” should be changed to “the at least one RFID chip”
In the second sentence, the term “the RFID readout unit” should be changed to “the at least one RFID readout unit”
In the second sentence, the term “such that they are” should be changed to “so as to be”
	Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
	In the Cross-Reference to Related Applications section, the term “20 November 20 2014” should be changed to “20 November 2014”.
	Section headings are missing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14, 16-18, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 9, the claim recites “wherein the shrinkable sleeve is a permanently shrunken sleeve tightly enwrapping the object”; however such is new matter not described in the Specification of prior-filed application, Application No. 15/524,686. Claims 10-14 and 16-18 are rejected by virtue of being dependent upon claim 9.
	In regards to claim 16, the claim recites “wherein the permanently shrunken sleeve includes a material designed to shrink in response to application of a stimulus”; however such is new matter not described in the Specification of prior-filed application, Application No. 15/524,686.
	In regards to claim 18, the claim recites “wherein the permanently shrunken sleeve rests firmly on an outer surface of the object”; however such is new matter not described in the Specification of prior-filed application, Application No. 15/524,686.
	In regards to claim 25, the claim recites “wherein the shrinkable sleeve is a permanently shrunken sleeve mounting the at least one of the first antenna and the second antenna on one of the cartridge or the syringe and the housing”; however such is new matter not described in the Specification of prior-filed application, Application No. 15/524,686. Claims 27-29 are rejected by virtue of being dependent upon claim 25.

	In regards to claim 27, the claim recites “wherein the permanently shrunken sleeve tightly enwraps one of the cartridge or the syringe and the housing”; however such is new matter not described in the Specification of prior-filed application, Application No. 15/524,686.
	In regards to claim 28, the claim recites “wherein the permanently shrunken sleeve includes a material designed to shrink in response to application of a stimulus”; however such is new matter not described in the Specification of prior-filed application, Application No. 15/524,686.
	In regards to claim 29, the claim recites “wherein the permanently shrunken sleeve is configured to comprise a first radius in a first state and to comprise a second radius in a second state wherein the first radius is larger than the second radius”; however such is new matter not described in the Specification of prior-filed application, Application No. 15/524,686.
	In regards to claim 30, the claim recites “wherein the shrinkable sleeve is a permanently shrunken sleeve integrating the at least one of the first antenna and the second antenna into one of the cartridge, the syringe, or the housing, wherein the permanently shrunken sleeve rests firmly on an outer surface of the cartridge, the syringe, or the housing”. However, a permanently shrunken sleeve “integrating the at least one of the first antenna and the second antenna into one of the cartridge, the syringe, or the housing” is new matter not described in the Specification of this application. And “wherein the shrinkable sleeve is a permanently shrunken sleeve integrating the at least one of the first antenna and the second antenna into one of the cartridge, the syringe, or the housing, wherein the permanently shrunken sleeve rests firmly on an outer 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14, 16-18, and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 9, the claim recites wherein the “shrinkable” sleeve is a permanently “shrunken” sleeve tightly enwrapping the object. The term “shrinkable” means “capable of being shrunk” (https://www.thefreedictionary.com/shrinkable) and the term “shrunken” means “reduced in size” (https://www.thefreedictionary.com/shrunken). Thus, it is unclear how the sleeve can be both “shrinkable” which means capable of being shrunk and thus not yet shrunken or reduced in size and also “shrunken” which means reduced in size already. Claims 10-14 and 16-18 are rejected by virtue of being dependent upon claim 9.
	In regards to claim 13, the claim recites wherein the shrinkable sleeve rests firmly against “an outer surface of” one of the cartridge or the syringe and “the housing”. It is unclear how the shrinkable sleeve would rest firmly against “an outer surface of” “the housing”. Instead Figure 1 shows the outer diameter of the shrinkable sleeve [19] being smaller than the inner diameter of 
 	In regards to claim 16, the claim recites wherein the permanently “shrunken” sleeve includes a material “designed to shrink in response to application of a stimulus”. The term “shrunken” means “reduced in size” (https://www.thefreedictionary.com/shrunken) and the term “designed to shrink in response to application of a stimulus” is understood to mean that the material does not shrink until the stimulus is applied. Thus, is it unclear how the sleeve can be both “shrunken” which means reduced in size already and “designed to shrink in response to application of a stimulus” which means not yet shrunken prior to the stimulus being applied.
	In regards to claim 18, the claim recites wherein the permanently shrunken sleeve rests firmly on “an outer surface of the object”. Claim 18 depends upon claim 9. Claim 9 recites that the object can be “the housing”. It is unclear how the permanently shrunken sleeve would rest firmly on “an outer surface of” “the housing”. Assuming the housing to surround the permanently shrunken sleeve, such would potentially allow for the permanently shrunken sleeve to rest against “an inner surface” of the housing, but not against “an outer surface of” the housing. 
	In regards to claim 25, the claim recites wherein the “shrinkable” sleeve is a permanently “shrunken” sleeve mounting the at least one of the first antenna and the second antenna on one of the cartridge or the syringe and the housing. The term “shrinkable” means “capable of being shrunk” (https://www.thefreedictionary.com/shrinkable) and the term “shrunken” means “reduced in size” (https://www.thefreedictionary.com/shrunken). Thus, it is unclear how the sleeve can be both “shrinkable” which means capable of being shrunk and thus not yet shrunken 
	In regards to claim 26, the claim recites wherein the “shrinkable” sleeve is a permanently “shrunken” sleeve. The term “shrinkable” means “capable of being shrunk” (https://www.thefreedictionary.com/shrinkable) and the term “shrunken” means “reduced in size” (https://www.thefreedictionary.com/shrunken). Thus, it is unclear how the sleeve can be both “shrinkable” which means capable of being shrunk and thus not yet shrunken or reduced in size and also “shrunken” which means reduced in size already. 
	In regards to claim 28, the claim recites wherein the permanently “shrunken” sleeve includes a material “designed to shrink in response to application of a stimulus”. The term “shrunken” means “reduced in size” (https://www.thefreedictionary.com/shrunken) and the term “designed to shrink in response to application of a stimulus” is understood to mean that the material does not shrink until the stimulus is applied. Thus, is it unclear how the sleeve can be both “shrunken” which means reduced in size already and “designed to shrink in response to application of a stimulus” which means not yet shrunken prior to the stimulus being applied.
	In regards to claim 29, the claim recites wherein the “permanently shrunken” sleeve is configured to comprise a first radius in a first state and to comprise “a second radius in a second state” wherein the first radius is larger than the second radius. The term “permanently shrunken” is understood to mean that the sleeve has already been reduced in size in a lasting, unchanging manner. Thus, it is unclear how the permanently shrunken sleeve would be able to change to a second radius in a second state. 
	In regards to claim 30, the claim recites “wherein the shrinkable sleeve is a permanently shrunken sleeve integrating the at least one of the first antenna and the second antenna into one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al (US 2009/0149744), and further in view of Tobescu (US 2016/0166471).
	In regards to claim 9, Nemoto et al teaches a medication device (Figures 1-11) comprising: 
a cartridge or a syringe (chemical solution syringe [200]) having a longitudinal axis and containing a medicament
a housing (injection head [110]) receiving the cartridge or the syringe and having a center axis
an RFID device including 
at least one RFID chip (RFID chip [230]) with a first antenna (chip antenna [233])
at least one RFID readout unit (RFID reader [130]) with a second antenna (reader antenna [131]), the at least one RFID chip associated with one of the cartridge or the syringe and the housing and the at least one RFID readout unit associated with the other of the cartridge or the syringe and the housing, the first antenna of the at least one RFID chip and the second antenna of the at least one RFID readout unit each embodied as a coil and aligned so as to be coaxial with one another and with the longitudinal axis as well as with the center axis (Figure 1)
Nemoto et al does not teach a shrinkable sleeve mounting at least one of the first antenna and the second antenna on an object selected from a group consisting of: (1) the cartridge or the syringe, and (2) the housing, wherein the shrinkable sleeve is a permanently shrunken sleeve tightly enwrapping the object. Tobescu teaches a medication device (Figure 22) comprising a shrinkable 
	In regards to claim 11, in the modified device of Nemoto et al and Tobescu, Nemoto et al teaches wherein the at least one RFID chip contains information about the medicament contained in the cartridge or the syringe and/or about a route of administration of the medicament (paragraph [0063]).  
	In regards to claim 13, in the modified device of Nemoto et al and Tobescu, Nemoto et al does not teach a shrinkable sleeve. Tobescu teaches wherein the shrinkable sleeve rests firmly against an outer surface of the cartridge (Figure 22). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shrinkable sleeve, of the modified device of Nemoto et al and Tobescu, to rest firmly against an outer surface of the cartridge, as taught by Tobescu, as such will accomplish attaching of the at least one RFID chip with the first antenna to the cartridge by clamping at least a portion of the at least one RFID chip between the cartridge and the shrinkable sleeve, in particular a heat shrink 
	In regards to claim 14, in the modified device of Nemoto et al and Tobescu, Nemoto et al does not teach a shrinkable sleeve. Tobescu teaches wherein the shrinkable sleeve is shrinkable from an initial state to a smaller, final state in response to a stimulus such as a heat stimulus (characteristic of heat shrink hose) (paragraph [0035]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shrinkable sleeve, of the modified device of Nemoto et al and Tobescu, to be shrinkable from an initial state to a smaller, final state in response to a stimulus such as a heat stimulus, as taught by Tobescu, as such will accomplish attaching of the at least one RFID chip with the first antenna to the cartridge by clamping at least a portion of the at least one RFID chip between the cartridge and the shrinkable sleeve (paragraph [0035]), wherein the first antenna would thus be protected from degradation by the surrounding shrinkable sleeve.
	In regards to claim 16, in the modified device of Nemoto et al and Tobescu, Nemoto et al does not teach a permanently shrunken sleeve. Tobescu teaches wherein the permanently shrunken sleeve includes a material designed to shrink in response to application of a stimulus (characteristic of heat shrink hose) (paragraph [0035]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permanently shrunken sleeve, of the modified device of Nemoto et al and Tobescu, to include a material designed to shrink in response to application of a stimulus, as taught by Tobescu, as such will accomplish attaching of the at least one RFID chip with the first antenna to the cartridge by clamping at least a portion of the at least one RFID chip between the cartridge and 
	In regards to claim 17, in the modified device of Nemoto et al and Tobescu, Nemoto et al does not teach a shrinkable sleeve. Tobescu teaches wherein the shrinkable sleeve is configured to comprise a first radius in a first state and to comprise a second radius in a second state wherein the first radius is larger than the second radius (characteristic of heat shrink hose) (paragraph [0035]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shrinkable sleeve, of the modified device of Nemoto et al and Tobescu, to be configured to comprise a first radius in a first state and to comprise a second radius in a second state wherein the first radius is larger than the second radius, as taught by Tobescu, as such will accomplish attaching of the at least one RFID chip with the first antenna to the cartridge by clamping at least a portion of the at least one RFID chip between the cartridge and the shrinkable sleeve, in particular a heat shrink hose (paragraph [0035]), wherein the first antenna would thus be protected from degradation by the surrounding shrinkable sleeve.
	In regards to claim 18, in the modified device of Nemoto et al and Tobescu, Nemoto et al does not teach a permanently shrunken sleeve. Tobescu teaches wherein the permanently shrunken sleeve rests firmly on an outer surface of the object (Figure 22). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permanently shrunken sleeve, of the modified device of Nemoto et al and Tobescu, to rests firmly on an outer surface of the object, as taught by Tobescu, as such will accomplish attaching of the at least one RFID chip with the first antenna to the cartridge by clamping at least a portion of the at least one RFID chip between the cartridge and the shrinkable .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al and Tobescu, as applied to claim 9 above, and further in view of Balthes (US 2013/0146613).
	In regards to claim 10, in the modified device of Nemoto et al and Tobescu, Nemoto et al teaches wherein the housing is a part of an injector (chemical solution injector [100]) by which the medicament contained in the cartridge or the syringe can be administered; however, Nemoto et al does not specifically teach that the injector is a pen. Balthes teaches a medication device (Figures 1-2) wherein a housing (application device [4]) is a part of a pen (dosing pen) by which a medicament contained in a cartridge (inner container [9]) can be administered (paragraph [0010]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing, of the modified device of Nemoto et al and Tobescu, to be a part of a pen, as taught by Balthes, as such is one of several application devices, further including an inhaler, a nebuliser, and an infusion device, that can receive the medicament placed in the cartridge (paragraph [0010]).
	In regards to claim 12, in the modified device of Nemoto et al and Tobescu, Nemoto et al teaches wherein the medication device is an injector [100]; however, Nemoto et al does not specifically teach that the injector is a pen. Balthes teaches a medication device (Figures 1-2) wherein the medication device is a pen (dosing pen) (paragraph [0010]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Nemoto et al and Tobescu, to be a pen, as taught by Balthes, as such is one of several application devices, further including an inhaler, a nebuliser, .

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al.
	In regards to claim 19, Nemoto et al teaches a medication device (Figures 1-11) comprising: 
a cartridge or a syringe [200] having a longitudinal axis and containing a medicament
a housing [110] receiving the cartridge or the syringe and having a center axis
an RFID device including 
at least one RFID chip [230] with a first antenna [233]
at least one RFID readout unit [130] with a second antenna [131], the at least one RFID chip associated with one of the cartridge or the syringe and the housing and the at least one RFID readout unit associated with the other of the cartridge or the syringe and the housing, the first antenna of the at least one RFID chip and the second antenna of the at least one RFID readout unit each embodied as a coil and aligned so as to be coaxial with one another and with the longitudinal axis as well as with the center axis (Figure 1)
Nemoto et al does not teach wherein at least one of the first antenna and the second antenna is integrated into a wall of one of the syringe, the cartridge, and the housing, as Nemoto et al teaches wherein the first antenna is provided on the outer surface of the syringe or the cartridge (Figure 1) and the second antenna is provided on the inner surface of the housing (Figure 1). But 
	In regards to claim 22, in the modified device of Nemoto et al, Nemoto et al teaches wherein the at least one RFID chip contains information about the medicament contained in the cartridge or the syringe and/or about a route of administration of the medicament (paragraph [0063]).  

Claims 20 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al, as applied to claim 19 above, and further in view of Tobescu.
	In regards to claim 20, in the modified device of Nemoto et al, Nemoto et al does not teach a shrinkable sleeve. Tobescu teaches a medication device (Figure 22) wherein a shrinkable sleeve (strap [90] may be, e.g., a shrink tube) mounts a first antenna (RF receiver and an RF transmitter, or an RF transceiver of tag [1]) to the medication device (paragraph [0054]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Nemoto et al, with a shrinkable sleeve, as taught by Tobescu, as such will accomplish attaching of the at least one RFID chip with the first antenna to the cartridge by clamping at least a portion of the at least one RFID chip between the cartridge and the shrinkable sleeve, in particular a heat shrink hose (paragraph [0035]), wherein the first antenna would thus be protected from degradation by the surrounding shrinkable sleeve. Note: for the interpretation of claims 19 and 20 together under Nemoto et al and Tobescu, the second antenna, of Nemoto et al, is modified to be integrated into a wall of the housing (claim 19), and the shrinkable sleeve, of Tobescu, mounts the first antenna, of Nemoto et al, to the medication device (claim 20).
	In regards to claim 24, in the modified device of Nemoto et al, Nemoto et al does not teach a shrinkable sleeve. Tobescu teaches a medication device (Figure 22) wherein a shrinkable sleeve (strap [90] may be, e.g., a shrink tube) is shrinkable from an initial state to a smaller, final state in response to a stimulus such as a heat stimulus (characteristic of heat shrink hose) (paragraph [0035]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Nemoto et al, with a shrinkable sleeve, as taught by Tobescu, as such will accomplish attaching of the at least Note: for the interpretation of claims 19 and 24 together under Nemoto et al and Tobescu, the second antenna, of Nemoto et al, is modified to be integrated into a wall of the housing (claim 19), and the shrinkable sleeve, of Tobescu, attaches the first antenna, of Nemoto et al, to the cartridge (claim 24).
	In regards to claim 25, in the modified device of Nemoto et al and Tobescu, Nemoto et al does not teach a shrinkable sleeve. Tobescu teaches wherein the shrinkable sleeve is a permanently shrunken sleeve [90] mounting the first antenna on the cartridge (Figure 22). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shrinkable sleeve, of the modified device of Nemoto et al and Tobescu, to be a permanently shrunken sleeve, as taught by Tobescu, as such will accomplish attaching of the at least one RFID chip with the first antenna to the cartridge by clamping at least a portion of the at least one RFID chip between the cartridge and the shrinkable sleeve, in particular a heat shrink hose (paragraph [0035]), wherein the first antenna would thus be protected from degradation by the surrounding shrinkable sleeve.
	In regards to claim 26, in the modified device of Nemoto et al and Tobescu, Nemoto et al does not teach a shrinkable sleeve. Tobescu teaches wherein the shrinkable sleeve is a permanently shrunken sleeve [90]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shrinkable sleeve, of the modified device of Nemoto et al and Tobescu, to be a permanently shrunken sleeve, as taught by Tobescu, as such will accomplish attaching of the at least one RFID chip with the first 
	In regards to claim 27, in the modified device of Nemoto et al and Tobescu, Nemoto et al does not teach a permanently shrunken sleeve. Tobescu teaches wherein the permanently shrunken sleeve tightly enwraps the cartridge (Figure 22). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permanently shrunken sleeve, of the modified device of Nemoto et al and Tobescu, to tightly enwrap the cartridge, as taught by Tobescu, as such will accomplish attaching of the at least one RFID chip with the first antenna to the cartridge by clamping at least a portion of the at least one RFID chip between the cartridge and the shrinkable sleeve, in particular a heat shrink hose (paragraph [0035]), wherein the first antenna would thus be protected from degradation by the surrounding shrinkable sleeve.
	In regards to claim 28, in the modified device of Nemoto et al and Tobescu, Nemoto et al does not teach a permanently shrunken sleeve. Tobescu teaches wherein the permanently shrunken sleeve includes a material designed to shrink in response to application of a stimulus (characteristic of heat shrink hose) (paragraph [0035]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permanently shrunken sleeve, of the modified device of Nemoto et al and Tobescu, to include a material designed to shrink in response to application of a stimulus, as taught by Tobescu, as such will accomplish attaching of the at least one RFID chip with the first antenna to the cartridge by clamping at least a portion of the at least one RFID chip between the cartridge and 
	In regards to claim 29, in the modified device of Nemoto et al and Tobescu, Nemoto et al does not teach a permanently shrunken sleeve. Tobescu teaches wherein the permanently shrunken sleeve is configured to comprise a first radius in a first state and to comprise a second radius in a second state wherein the first radius is larger than the second radius (characteristic of heat shrink hose) (paragraph [0035]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permanently shrunken sleeve, of the modified device of Nemoto et al and Tobescu, to be configured to comprise a first radius in a first state and to comprise a second radius in a second state wherein the first radius is larger than the second radius, as taught by Tobescu, as such will accomplish attaching of the at least one RFID chip with the first antenna to the cartridge by clamping at least a portion of the at least one RFID chip between the cartridge and the shrinkable sleeve, in particular a heat shrink hose (paragraph [0035]), wherein the first antenna would thus be protected from degradation by the surrounding shrinkable sleeve.
	In regards to claim 30, in the modified device of Nemoto et al, Nemoto et al does not teach a shrinkable sleeve. Tobescu teaches a medication device (Figure 22) wherein a shrinkable sleeve is a permanently shrunken sleeve (strap [90] may be, e.g., a shrink tube) integrating a first antenna (RF receiver and an RF transmitter, or an RF transceiver of tag [1]) (paragraph [0054]), wherein the permanently shrunken sleeve rests firmly on an outer surface of a cartridge [82] (Figure 22). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Nemoto et al, with a shrinkable sleeve that is a permanently shrunken sleeve, at taught by Tobescu, as such will Note: for the interpretation of claims 19 and 30 together under Nemoto et al and Tobescu, the second antenna, of Nemoto et al, is modified to be integrated into a wall of the housing (claim 19), and the shrinkable sleeve, of Tobescu, integrates the first antenna into the housing, of Nemoto et al.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al, as applied to claim 19 above, and further in view of Balthes.
	In regards to claim 21, in the modified device of Nemoto et al, Nemoto et al teaches wherein the housing is a part of an injector [100] by which the medicament contained in the cartridge or the syringe can be administered; however, Nemoto et al does not specifically teach that the injector is a pen. Balthes teaches a medication device (Figures 1-2) wherein a housing [4] is a part of a pen (dosing pen) by which a medicament contained in a cartridge [9] can be administered (paragraph [0010]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing, of the modified device of Nemoto et al, to be a part of a pen, as taught by Balthes, as such is one of 
	In regards to claim 23, in the modified device of Nemoto et al, Nemoto et al teaches wherein the medication device is an injector [100]; however, Nemoto et al does not specifically teach that the injector is a pen. Balthes teaches a medication device (Figures 1-2) wherein the medication device is a pen (dosing pen) (paragraph [0010]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Nemoto et al, to be a pen, as taught by Balthes, as such is one of several application devices, further including an inhaler, a nebuliser, and an infusion device, that can receive the medicament placed in the cartridge (paragraph [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHEFALI D PATEL/Primary Examiner, Art Unit 3783